Mason, J.,
delivered the opinion of this court.
The reason assigned by the counsel why this judgment should be arrested, namely, that the court had not original jurisdiction therein, does not, we suppose, properly indicate the grounds upon which, in fact, the judgment was arrested. That the Court of Common Pleas had original jurisdiction to render the judgment, upon an appeal from the magistrate’s proceeding, there can be no doubt; but the objection doubtless was, that the court had not. power to order an attachment by way of execution upon its own judgment, because it was supposed that the attachment was a new or original proceeding, and the sum upon which it issued being below the jurisdiction of the court, no such action could be taken over the subject.
This view is not correct. An attachment on judgment seems to have been treated, in the several acts of Assembly upon the subject, as an execution, and as its office is the same with that of a Ji.fa., we cannot see why, upon general principles, it should not be governed by the same rales. But the Court of Appeals have virtually settled the point. In the case of Baldwin, use of Owens, vs. Wright & Kent, 3 Gill, 246, “this process,” meaning an attachment on a judgment, the court say, “under this act, is considered by the terms of the act as an execution, and in our judgment should be governed by the same principles;-” and they proceed to add, that therefore an alias attachment could not issue until the first is returned, and assimilate the case to that of Turner vs. Walker, 3 Gill & Johns., 385, which related to a fieri facias.
It follows, therefore, from what we have said, that as every court has power to enforce its own judgments by issuing execution thereon, and- as this attachment was an execution, it was properly issued.
*104The language of the act of 1715, chap. 40, sec. 7, that any person having obtained, a judgment in any court of this Province may take out an attachment by way of execution, is certainly comprehensive enough to authorise the Court of Common Pleas to issue an attachment upon a judgment rendered upon appeal from a magistrate’s decision, such judgment thereby becoming a judgment of the appellate court.

Judgment reversed, and judgment for appellant.